 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-141-GEB
12                                  Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
                                                          CONTINUE PRESENTENCE SCHEDULE AND
13                           v.                           JUDGMENT AND SENTENCING
14   ROGER BARTLETT,                                      DATE: June 14, 2019
                                                          TIME: 9:00 a.m.
15                                  Defendant.            COURT: Hon. Garland E. Burrell, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for Judgment and Sentencing on June 14, 2019.

21          2.       By this stipulation, the parties jointly request to continue the Sentencing Hearing to July

22 26, 2019 and that the Presentence Investigation process be modified as follows:

23               •   The proposed Presentence Report shall be disclosed to counsel no later than June 14,

24                   2019;

25               •   Counsel's written objections to the Presentence Report shall be delivered to the Probation

26                   Officer and opposing counsel no later than June 28, 2019;

27               •   The Presentence Report shall be filed with the Court and disclosed to counsel no later

28                   than July 05, 2019;


      STIPULATION TO CONTINUE J&S                          1
30
 1              •   Formal Objections to the Presentence Report shall be filed with the Court and served on

 2                  the Probation Officer and opposing counsel no later than July 12, 2019;

 3              •   Reply, or Statement of Non-Opposition due July 19, 2019.

 4           The parties have coordinated this schedule with the assigned probation officer and he does not

 5 object.

 6

 7           IT IS SO STIPULATED.

 8

 9
     Dated: June 13, 2019                                    MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ MATTHEW G. MORRIS
12                                                           MATTHEW G. MORRIS
                                                             Assistant United States Attorney
13

14
     Dated: June 13, 2019                                    /s/ TIMOTHY ZINDEL
15                                                           TIMOTHY ZINDEL
16                                                           Counsel for Defendant
                                                             ROGER BARTLETT
17

18

19
                                           FINDINGS AND ORDER
20
             IT IS SO FOUND AND ORDERED.
21
             Dated: June 13, 2019
22

23

24

25

26
27

28

     STIPULATION TO CONTINUE J&S                         2
30
